Title: From James Madison to George W. Campbell, 25 May 1814
From: Madison, James
To: Campbell, George W.


        
          private
          Dear
          Montpelier May 25. 1814
        
        I have just recd. your favor of the 23d. inclosing two letters from Mr. Astor. As the resource of loans to a considerable amount in addition to taxes is necessary to our Treasury, and as money is cheaper in Europe than here, especially whilst disaffection witholds the greater part of the capital from market, it is obviously desireable that we should avail ourselves of the foreign market, now become the more practicable in consequence of the repeal of the Non: Imp: law, and of the Independence of Holland. The question is as to the mode, and the choice lies between the appt. of an agency to bargain abroad for the public, and a bargain here with individuals who will act for themselves abroad. Each mode has its pros. & its cons. which I need not suggest. I lean at present to the latter mode as least difficult, under all circumstances, but I am myself open to the lights I may receive at Washington, where I expect to be by the first of next month. I propose to set out thither the day after tomorrow (friday). The weather however which is unsettled may prevent it. I shall then be able to speak with you also on the subject of Gen: Jackson & the Treaty

with the Creeks. It will be matter of regret, if either the State of Tennessee, or that distinguished officer should be finally dissatisfied. The communications to you on the subject, have not taken into view the relation of Georgia as well as Tennessee to the case, or the advantage in a general view from the circumstan⟨ce⟩ of neither State having too much share in the demarkation of the Territory to be ceded, a part of the Union having a jealous eye on the particular interest they Western States take in Indian Cessions.
        It is difficult to say what may be the effect of the posture of things in Europe, on our affairs, should it be truly represented by the late arrivals, and undergo no new changes. Much will ultimately depend on the dispositions of Russia & the other great powers of the Continent towards us. Their interests evidently coincide with ours, in bringing England to peace with us, unless Engd. should let them carry on her trade with us as well as their own which is too contrary to her favorite maxims to be presumed. The danger is that her temporary ascendancy and her success in propagating false impressions of the principles & views of the U.S. may induce them to acquiesce in her measures agst. us. Accept assurances of my esteem & regard
        
          James Madison
        
      